Citation Nr: 1829548	
Decision Date: 06/18/18    Archive Date: 07/02/18

DOCKET NO.  15-12 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent from July 25, 2005 to April 15, 2013, and an initial evaluation in excess of 60 percent from April 16, 2013, for ischemic heart disease (IHD) status post coronary artery bypass graft (CABG). 

2.  Entitlement to an effective date earlier than April 16, 2013 for the award of a 60 percent evaluation for IHD status post CABG.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).  

ATTORNEY FOR THE BOARD

Journet Shaw, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1966 to April 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2013 and January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO).  

FINDING OF FACT

The Veteran died in January 2014, during the pendency of this appeal.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.




		
LESLEY A. REIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


